      Case 6:20-cv-00366-ADA Document 48 Filed 12/04/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


INFOGATION CORPORATION,

           Plaintiff,
                                        Civil Action No. 6:20-cv-0366-ADA
     v.
                                        JURY TRIAL DEMANDED
GOOGLE LLC,

           Defendant.


   DEFENDANT GOOGLE LLC’S MOTION TO STAY PENDING TRANSFER
          Case 6:20-cv-00366-ADA Document 48 Filed 12/04/20 Page 2 of 5




       Defendant Google LLC (“Google”) respectfully requests a brief stay of all proceedings,

including the Markman hearing scheduled for March 12, 2021. As explained in Google’s transfer

motion, this case involves a compelling set of facts demonstrating that the Southern District of

California (“SDCA”) is much more convenient for both Plaintiff and Google. See Dkt. 30. The

briefing seeking transfer to the SDCA was completed by September 11, 2020. See Dkts. 30, 34,

38, 39. And since then, Google has filed two notices of supplemental authority in support of its

motion to transfer. See Dkts. 41, 42.

       “In determining whether a stay is proper, a district court should consider, among other

factors, (1) the potential prejudice to the non-moving party; (2) the hardship and inequity to the

moving party if the action is not stayed; and (3) judicial resources.” Neodron Ltd. v. Dell Techs.,

2019 U.S. Dist. LEXIS 23309, *10 (W.D. Tex. Dec. 16, 2019) (Albright, J.) (citing Yeti Coolers,

LLC v. Home Depot U.S.A., Inc., 1:17-cv-342, 2018 WL 2122868, at *1 (W.D. Tex. Jan. 8, 2018)

(Pitman, J.)). Here, all relevant legal factors favor the stay.

       First, Plaintiff cannot argue any prejudice because it previously chose to litigate similar

cases in the SDCA where it sued three of Google’s original equipment manufacturers, asserted the

same U.S. Patent No. 6,292,743, and accused Google technology. InfoGation Corp. v. ZTE (USA),

Inc., No. 3:16-cv-1901 (S.D. Cal.); InfoGation Corp. v. HTC Corp., No. 3:16-cv-1902 (S.D. Cal.);

InfoGation Corp. v. Huawei Device USA, Inc., No. 3:16-cv-1903 (S.D. Cal.). There, Plaintiff

repeatedly relied on its connections to the SDCA to defeat those defendants’ jurisdictional

motions. See Dkt. 30 at 4-5. Further, Plaintiff is headquartered in the SDCA, which is also where

its CEO founder and co-inventor of the ’743 Patent, Dr. Qing Kent Pu, is located. Google’s

witnesses, Google’s relevant sources of proof, and other relevant third-party witnesses are also all

located in California, not in Texas. The inconvenience of travel for witnesses and transporting




                                                 -1-
          Case 6:20-cv-00366-ADA Document 48 Filed 12/04/20 Page 3 of 5




evidence is only heightened in light of the pandemic. Further, a stay would not prejudice Plaintiff

because this case is in its infancy, discovery has not yet opened, and trials in this District have

been postponed due to the pandemic.

       Second, Google will suffer unnecessary hardship from spending resources on a Markman

hearing and fact discovery, which will begin in the near future, and which would likely differ under

the rules of another district and judge.

       And third, a stay will certainly conserve judicial resources by avoiding the time-intensive

tasks of a Markman hearing and claim construction order. Indeed, conducting such proceedings

in this District would be duplicative because the SDCA Court previously conducted claim

construction proceedings and issued an order on the same. InfoGation Corp. v. Huawei Device

USA, Inc., No. 3:16-cv-1903, Dkt. 74 (S.D. Cal. May 5, 2017). Google and Plaintiff recently

exchanged proposed terms for construction, and many of the proposed terms overlap with those

already construed in the SDCA Court’s order, including “optimal route,” “non-proprietary,” and

“natural language.” There is no reason for this Court to duplicate that effort if the case will be

transferred to the SDCA.

       Accordingly, all relevant factors favor a stay. For at least these reasons, Google’s pending

transfer motion should take priority, and Google respectfully requests a short stay pending a

decision on it.




                                               -2-
       Case 6:20-cv-00366-ADA Document 48 Filed 12/04/20 Page 4 of 5




Dated: December 4, 2020               Respectfully submitted,

                                      By: /s/ J. Mark Mann
                                      J. Mark Mann
                                      State Bar No. 12926150
                                      mark@themannfirm.com
                                      G. Blake Thompson
                                      State Bar No. 24042033
                                      blake@themannfirm.com
                                      MANN | TINDEL | THOMPSON
                                      300 West Main Street
                                      Henderson, Texas 75652
                                      Telephone: 903/657-8540
                                      Facsimile: 903/657-6003

                                      Darin W. Snyder (pro hac vice)
                                      dsnyder@omm.com
                                      David S. Almeling (pro hac vice)
                                      dalmeling@omm.com
                                      Mark Liang (pro hac vice)
                                      mliang@omm.com
                                      Bess Ibtisam Hanish (pro hac vice)
                                      bhanish@omm.com
                                      Daniel Silverman (pro hac vice)
                                      dsilverman@omm.com
                                      O’MELVENY & MYERS LLP
                                      Two Embarcadero Center, 28th Floor
                                      San Francisco, California 94111
                                      Telephone: (415) 984-8700
                                      Facsimile: (415) 984-8701

                                      ATTORNEYS FOR DEFENDANT
                                      GOOGLE LLC




                                   -3-
          Case 6:20-cv-00366-ADA Document 48 Filed 12/04/20 Page 5 of 5




                             CERTIFICATE OF CONFERENCE

        On November 30, 2020, pursuant to Local Rule CV-7, counsel Daniel Silverman for

Defendant met and conferred with counsel Patricia Y. Ho for Plaintiff, and counsel for Plaintiff

indicated on November 30, 2020, that Plaintiff is opposed to the relief sought by this Motion.

December 4, 2020                                     /s/ Daniel Silverman
                                                     Daniel Silverman




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this December 4, 2020, with a copy of this document via electronic

mail.

Dated: December 4, 2020                              /s/ J. Mark Mann
                                                     J. Mark Mann




                                               -4-
